EXECUTION VERSION

 



 

AMENDMENT NO. 3 dated as of May 27, 2009 (this “Amendment”), to the CREDIT
AGREEMENT dated as of July 14, 2006, as amended by AMENDMENT NO. 1 dated as of
January 11, 2008 and AMENDMENT NO. 2 dated as of February 24, 2009 (as so
amended, the “Credit Agreement”), among TEREX CORPORATION, a Delaware
corporation (“Terex”), NEW TEREX HOLDINGS UK LIMITED, a limited company
organized under the laws of England (the “U.K. Borrower”), TEREX INTERNATIONAL
FINANCIAL SERVICES COMPANY, a company organized under the laws of the Republic
of Ireland (the “European Borrower”), TEREX MINING AUSTRALIA PTY LTD, a company
organized under the laws of Australia and registered in New South Wales,
Australia (the “Australian Borrower”), and TEREX ITALIA S.R.L., a company
organized under the laws of the Republic of Italy (the “Italian Borrower” and,
together with Terex, the U.K. Borrower, the European Borrower, and the
Australian Borrower, the “Borrowers”), the Lenders (as defined in Article I of
the Credit Agreement), the Issuing Banks (as defined in Article I of the Credit
Agreement) and CREDIT SUISSE, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

A. Pursuant to the Credit Agreement, the Lenders and the Issuing Banks have
extended, and have agreed to extend, credit to the Borrowers, in each case
pursuant to the terms and subject to the conditions set forth in the Credit
Agreement.

B. The Borrowers have requested that certain provisions of the Credit Agreement
be amended as provided herein.

C. The Required Lenders, on the terms and subject to the conditions set forth
herein, are willing so to amend the Credit Agreement.

D. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement, as amended hereby.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Reduction of Revolving Credit Commitments. In accordance with Section
2.09(b) of the Credit Agreement, Terex hereby notifies the Administrative Agent
that on the Amendment Effective Date (as defined in Section 6 hereof), the
aggregate amount of the Domestic Revolving Credit Commitments shall be reduced
by $150,000,000 (the “Commitment Reduction”); provided that if, immediately
after giving effect to such reduction, the Aggregate Domestic Revolving Credit
Exposure would exceed the Total Domestic Revolving Credit Commitment, then prior
to or substantially

 

 



 

--------------------------------------------------------------------------------

 

2



 

simultaneously with such reduction Terex shall prepay Domestic Revolving Loans
or Swingline Loans, as applicable, to the extent necessary to eliminate such
excess, together with accrued and unpaid interest on the amounts so prepaid to
but excluding the prepayment date. The Lenders hereby waive the requirements in
Section 2.09(b) of the Credit Agreement that Terex give three Business Days’
notice to the Administrative Agent to effect such reduction.

SECTION 2. Agreement to Prepay Term Loans. On the Amendment Effective Date,
without the need for any further notice, Terex shall make an optional prepayment
pursuant to Section 2.12 of the Credit Agreement (the “Optional Prepayment”) of
30% of the aggregate principal amount of the Term Loans outstanding on May 27,
2009 (the “Record Date”), together with accrued and unpaid interest on the
amount so prepaid to but excluding the prepayment date. The Lenders hereby agree
that the Optional Prepayment shall not be applied to prepay any Incremental Term
Loan made after the Record Date and hereby waive any contrary requirement in
Section 2.12(b) of the Credit Agreement. The Lenders hereby waive the
requirement in Section 2.12(a) of the Credit Agreement that the Borrower give
three Business Days’ notice to the Administrative Agent to effect the Optional
Prepayment. The Lenders and Terex acknowledge that the proceeds of certain
capital markets transactions (the “Capital Market Transactions”) will be used to
fund the Optional Prepayment, and should such capital markets transactions fail
to occur, the Optional Prepayment will not be made, and this Amendment shall not
be effective.

SECTION 3. Amendments to the Credit Agreement. (a) Section 1.01 of the Credit
Agreement is hereby amended by inserting the following defined terms in the
appropriate alphabetical order therein:

“Fantuzzi Acquisition” shall mean the proposed acquisition by Terex of the port
equipment businesses of Fantuzzi Industries S.a.r.l. and Noell Crane for total
consideration of an amount not to exceed €200,000,000.

“Liquidity” shall mean, on any date, the sum of (i) the cash held by Terex and
the Restricted Subsidiaries on such date and (ii) the aggregate amount available
to be drawn under the Revolving Credit Commitments on such date.

“Reaffirmation and Security Agreement” shall mean the Reaffirmation and Security
Agreement, substantially in the form of Exhibit A to Amendment No. 3 dated as of
May 27, 2009 to this Agreement.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Debt that is secured by Liens incurred under Section 6.02(b), (k) or (o) (or
Section 6.02(l) if in respect of the foregoing) on such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date; provided that

 

--------------------------------------------------------------------------------

 

3



 

to the extent any Permitted Acquisition or Significant Asset Sale has occurred
during the most recent period of four consecutive fiscal quarters, Consolidated
EBITDA shall be determined for such period of four consecutive fiscal quarters
on a pro forma basis for such occurrences in accordance with Section 1.05.

(b) The definition of the term “Applicable Percentage” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“Applicable Percentage” shall mean, for any day (a) with respect to any Term
Loan, (i) 3.75% per annum, in the case of a Eurocurrency Term Loan, or
(ii) 2.75% per annum, in the case of an ABR Term Loan, (b) with respect to any
A/C Fronted Fixed Rate Loan or A/C Fronted Base Rate Loan, the applicable
percentage set forth below under the caption “Eurocurrency Spread—Revolving
Loans” or “ABR Spread—Revolving Loans”, respectively, based upon the
Consolidated Leverage Ratio as of the relevant date of determination, and
(c) with respect to any Eurocurrency Revolving Loan or ABR Revolving Loan or
with respect to the Facility Fees, as the case may be, the applicable percentage
set forth below under the caption “Eurocurrency Spread—Revolving Loans”, “ABR
Spread—Revolving Loans” or “Facility Fee Percentage”, as the case may be, based
upon the Consolidated Leverage Ratio as of the relevant date of determination:

 

Consolidated Leverage

Ratio

Eurocurrency

Spread —

Revolving Loans

ABR Spread —

Revolving Loans

Facility Fee

Percentage

Category 1

Greater than or equal to 3.00 to 1.00

3.00%

2.00%

0.75%

Category 2

Greater than or equal to 1.50 to 1.00 but less than 3.00 to 1.00

2.875%

1.875%

0.625%

Category 3

Less than 1.50 to 1.00

2.75%

1.75%

0.50%

 

Each change in the Applicable Percentage resulting from a change in the
Consolidated Leverage Ratio shall be effective with respect to all Loans,
Commitments and Letters of Credit on the date of delivery to the Administrative
Agent of the financial statements and certificate required by Section 5.04(a) or
(b) and Section 5.04(c), respectively, based upon the Consolidated Leverage
Ratio as of the end of the most recent fiscal quarter included in such financial
statements so delivered, and shall remain in effect until the date immediately
preceding the next date of delivery of such financial statements and certificate
indicating another such change. Notwithstanding the foregoing, at any time

 

--------------------------------------------------------------------------------

 

4



 

after the occurrence and during the continuance of an Event of Default, the
Consolidated Leverage Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Percentage.

(c) The definition of the term “Consolidated Net Income” set forth in Section
1.01 of the Credit Agreement is hereby amended by (i) inserting immediately
before the word “Subsidiaries” in the second line thereof the word “Restricted”
and (ii) inserting the words “(or loss)” immediately after the word “income” in
clause (a) thereof.

(d) The definition of the term “Consolidated Fixed Charge Coverage Ratio” set
forth in Section 1.01 of the Credit Agreement is hereby deleted.

(e) The definition of the term “Permitted Acquisitions” set forth in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

“Permitted Acquisitions” shall mean (a) acquisitions (in a single transaction or
a series of related transactions) of not less than 51% of the outstanding Equity
Interests of any corporation, partnership, a division of any corporation or any
similar business unit (or of all or substantially all the assets and business of
any of the foregoing) engaged in a Related Business, (b) acquisitions (in a
single transaction or a series of related transactions) of not less than 51% of
the outstanding Equity Interests of any corporation, partnership, a division of
any corporation or any similar business unit (or of all or substantially all the
assets and business of any of the foregoing) engaged in a Related Business for
an aggregate amount of consideration not to exceed (x) during the 12-month
period ending June 30, 2010, $200,000,000 and (y) during the 12-month period
ending June 30, 2011, $200,000,000 and (c) the Fantuzzi Acquisition so long as
(i) in the case of clause (a), (b) and (c) above, Terex shall have delivered to
the Administrative Agent a certificate certifying that at the time of and
immediately after giving effect to such acquisition and the financing therefor,
no Default or Event of Default shall have occurred and be continuing and (ii) in
the case of clause (a) above, the Consolidated Leverage Ratio (calculated on a
pro forma basis in accordance with Section 1.05) shall be less than or equal to
3.75 to 1.00.

(f) The definition of the term “Security Documents” set forth in Section 1.01 of
the Credit Agreement is hereby amended by inserting the words “, the
Reaffirmation and Security Agreement” immediately after the words “the North
Atlantic Guarantee Agreement”.

(g) The definition of the term “Significant Asset Sale” set forth in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Terex or any Restricted Subsidiary to any person other than Terex

 

--------------------------------------------------------------------------------

 

5



 

or a Restricted Subsidiary of all or substantially all of the assets of, or a
majority of the Equity Interests in, a person, or a division or line of business
or other business unit of a person if such person, division, line of business or
other business unit contributed (i) more than 7.5% of, (ii) a negative EBITDA
contribution of greater than 5% (on an absolute value basis) of or (iii) a
negative EBITDA contribution of greater than $8,500,000 to, the Consolidated
EBITDA of Terex and the Restricted Subsidiaries during the most recent period of
four consecutive fiscal quarters preceding the date of such transaction for
which financial statements are available.

(h) Section 1.05 of the Credit Agreement is hereby amended by inserting the
words “and Senior Secured Leverage Ratio” immediately after the words
“Consolidated Leverage Ratio”.

(i) Section 2.27(a) of the Credit Agreement is hereby amended by adding the
following at the end thereof:

“For the avoidance of doubt, Incremental Term Loan Commitments may be
denominated, and Incremental Term Loans may be made, in dollars, Pounds,
Australian Dollars or Euro. Any Incremental Term Loans denominated in Australian
Dollars, Pounds or Euro shall be Other Term Loans, and the Dollar Equivalent
thereof on the effective date thereof shall be used to determine the remaining
Incremental Amount.”

(j) Section 3.13(a) of the Credit Agreement is hereby amended by deleting the
words “together with the proceeds of”.

(k) Section 3.13(b) of the Credit Agreement is hereby amended by inserting the
words “Term Loans,” immediately after the words “Each Borrower will use the
proceeds of the”.

(l) Section 6.01(j) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(j) Indebtedness consisting of (i) Acquired Indebtedness or (ii) Purchase Money
Indebtedness or Capital Lease Obligations incurred in the ordinary course of
business after the Closing Date; provided that at the time of the incurrence of
any such Indebtedness and immediately after giving effect thereto, (A) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) either (x) the Consolidated Leverage Ratio shall be
less than or equal to 3.75 to 1.00 or (y) the aggregate principal amount of all
Indebtedness incurred, created or assumed pursuant to this Section 6.01(j) at
any time when the Consolidated Leverage Ratio exceeds 3.75 to 1.00 does not
exceed $25,000,000 at any time;

(m) Section 6.01(l) of the Credit Agreement is hereby amended by replacing the
words appearing before “(i)” with the words “Indebtedness incurred to

 

--------------------------------------------------------------------------------

 

6



 

extend, renew or refinance Indebtedness described in paragraph (a), (c), (j),
(k), (p) or (q) of this Section 6.01 (“Refinancing Indebtedness”) so long as”.

(n) Section 6.01(o) of the Credit Agreement is hereby amended by deleting the
word “and” from the end thereof.

(o) Section 6.01(p) of the Credit Agreement is hereby amended by replacing the
“.” at the end thereof with “; and”.

(p) Section 6.01 of the Credit Agreement is hereby amended by adding the
following paragraph (q) at the end thereof:

(q) Indebtedness of one or more Foreign Subsidiaries incurred or assumed in
connection with the Fantuzzi Acquisition in an aggregate principal amount not to
exceed €120,000,000 at any time outstanding and any Guarantee of any or all
thereof by Terex.

(q) Section 6.06(a) of the Credit Agreement is hereby amended by inserting the
following after “(B)”:

“(x) at any time on or prior to June 30, 2011, immediately after giving effect
to any payment, the Consolidated Leverage Ratio shall be less than or equal to
2.50 to 1.00 and (y) at any time after June 30, 2011,”

(r) Section 6.09(b) of the Credit Agreement is hereby amended by inserting the
following after “(y)”:

“(1) at any time on or prior to June 30, 2011, immediately after giving effect
to such distribution or payment, the Consolidated Leverage Ratio shall be less
than or equal to 2.50 to 1.00 and (2) at any time after June 30, 2011,”

(s) Section 6.10 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

SECTION 6.10. Liquidity. Permit the Liquidity at the end of any fiscal quarter
of Terex ending on or prior to June 30, 2011 to be less than $250,000,000.

(t) Section 6.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

--------------------------------------------------------------------------------

 

7



 

SECTION 6.11. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio at the end of any fiscal quarter of Terex ending during a period set forth
below to be greater than the ratio set forth below for such period:

Period

Ratio

June 30, 2011 through and including September 30, 2012

3.50 to 1.00

October 1, 2012 through and including September 30, 2013

3.00 to 1.00

Thereafter

2.50 to 1.00

 

(u) Section 9.04(b) of the Credit Agreement is hereby amended by deleting the
words “and the proposed assignee is not then a Revolving Credit Lender or an
Affiliate thereof”.

(v) Article IX of the Credit Agreement is hereby amended by deleting Section
9.20 and substituting therefor “[RESERVED]”.

SECTION 4. Amendment Fee. In consideration of the agreements of the Lenders
contained in this Amendment, the Borrowers agree to pay to each Lender that
executes and delivers a copy of this Amendment to the Administrative Agent (or
its counsel) at or prior to 5:00 p.m., New York City time, on May 27, 2009,
through the Administrative Agent, an amendment fee (the “Amendment Fee”) in an
amount equal to 0.25% of the sum of the aggregate principal amount outstanding
of such Lender’s Term Loans (prior to giving effect to the Optional Prepayment)
and Revolving Credit Commitments (whether used or unused but prior to giving
effect to the Commitment Reduction) as of such date. The Amendment Fee shall be
payable in immediately available funds on, and subject to the occurrence of, the
Amendment Effective Date (as defined below).

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of the Borrowers represents and warrants to the
Administrative Agent, the Collateral Agent, the Issuing Banks and each of the
Lenders that:

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

--------------------------------------------------------------------------------

 

8



 

(b) After giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all
material respects on and as of the date hereof with the same effect as though
made on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 6. Effectiveness. This Amendment shall become effective as of the date
set forth above on the date (the “Amendment Effective Date”) on which the
following conditions shall be satisfied:

(a) The Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of (i) the Borrowers, (ii) the
Subsidiary Guarantors and (iii) the Required Lenders.

(b) The Administrative Agent shall have received the Amendment Fee.

(c) Terex and the Subsidiary Guarantors shall have executed and delivered to the
Collateral Agent the Reaffirmation and Security Agreement and shall have taken
the actions required to be taken by them thereunder, to the extent required on
or prior to the Amendment Effective Date.

(d) Terex shall have (i) raised at least $300,000,000 in cash proceeds from the
Capital Market Transactions, (ii) made the Optional Prepayment and (iii) prepaid
Domestic Revolving Credit Exposure to the extent required by Section 1 hereof.

(e) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Amendment Effective Date and duly executed
by a Responsible Officer of Terex, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such persons indicated on such Perfection Certificate, together with copies
of the financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Collateral Agent that the Liens
indicated in any such financing statement (or similar document) would be
permitted under Section 6.02 of the Credit Agreement or have been or will be
contemporaneously released or terminated, in each case except to the extent
otherwise provided in the Reaffirmation and Security Agreement.

(f) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 of the Credit
Agreement and the applicable provisions of the Security Documents.

SECTION 7. Authorization. The Lenders hereby authorize the Collateral Agent to
enter into such documents and agreements as it may deem necessary or

 

--------------------------------------------------------------------------------

 

9



 

advisable, including without limitation an amended and restated Guarantee and
Collateral Agreement, in order to better create, perfect or otherwise evidence
the security interests in the Collateral as contemplated by this Amendment and
the Reaffirmation and Security Agreement.

SECTION 8. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrowers under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. After the date
hereof, any reference to the Credit Agreement shall mean the Credit Agreement as
modified hereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.

SECTION 9. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Amendment.

SECTION 11. Notices. All notices hereunder or in connection herewith shall be
given in accordance with the provisions of Section 9.01 of the Credit Agreement.

SECTION 12. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 13. Subsidiary Guarantors. Each of the Subsidiary Guarantors hereby
acknowledges receipt of and consents to the terms of this Amendment.

 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

TEREX CORPORATION,

By

 

 

 

Name:

 

Title:

 

NEW TEREX HOLDINGS UK LIMITED,

by

 

 

 

Name:

 

Title:

 

TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY,

by

 

 

 

Name:

 

Title:

 

TEREX MINING AUSTRALIA PTY LTD,

by

 

 

 

Name:

 

Title:

 

TEREX ITALIA S.R.L.,

by

 

 

 

Name:

 

Title:

 



 

--------------------------------------------------------------------------------

 



 

 

EACH SUBSIDIARY GUARANTOR LISTED ON SCHEDULE I HERETO,

by

 

 

 

Name:

 

Title: Authorized Signatory

 

 



 

--------------------------------------------------------------------------------

 



 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually and as Administrative Agent,
Collateral Agent, Issuing Bank and Swingline Lender,

by

 

 

 

Name:

 

Title:

 

by

 

 

 

Name:

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 DATED AS OF MAY 27, 2009, TO THE TEREX
CORPORATION CREDIT AGREEMENT DATED AS OF JULY 14, 2006, AS AMENDED.

NAME OF LENDER:

 

 

By

 

 

 

Name:

 

Title:

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 DATED AS OF MAY 27, 2009, TO THE TEREX
CORPORATION CREDIT AGREEMENT DATED AS OF JULY 14, 2006, AS AMENDED.

NAME OF LENDER:

 

 

By

 

 

 

Name:

 

Title:

 

 

By

 

 

 

Name:

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

ANNEX I



 

Subsidiary Guarantors

 

 

Amida Industries, Inc.

 

A.S.V., Inc.

 

CMI Terex Corporation

 

Genie Holdings, Inc.

 

Genie Industries, Inc.

 

Genie International, Inc.

 

Genie Manufacturing, Inc.

 

Koehring Cranes, Inc.

 

Loegering Mfg. Inc.

 

Powerscreen Holdings USA Inc.

 

Powerscreen North America, Inc.

 

Powerscreen USA, LLC

 

Terex Advance Mixer, Inc.

 

Terex Cranes, Inc.

 

Terex Cranes Wilmington, Inc.

 

Terex USA, LLC

 

Terex Utilities, Inc.

 

Terex-Telelect, Inc.

 

 

 

 



 

--------------------------------------------------------------------------------

EXHIBIT A



 

[FORM OF REAFFIRMATION AND SECURITY AGREEMENT]

 

 

 



 

 